DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: 
The acronym SAR has not been defined anywhere in the specification. All acronyms should be defined at their first occurrence. 
The acronym RCS has not been defined anywhere in the specification. All acronyms should be defined at their first occurrence. 
Appropriate correction is required.

Claim Objections
Claims 1, 2, 6, 7, 11 and 12 objected to because of the following informalities:  
Claim 1, line 1 recites, “A method for SAR image data enhancement”. The acronym SAR has not been defined. The limitation should recite, “A method for Synthetic Aperture Radar (SAR) image data enhancement” Acronyms should be defined at their first occurrence. 
Similar to the objection to claim 1 above, claims 6 and 11 should also define the SAR acronym at its first occurrence. 
Claim 2, line 14 recites, “to obtain RCS data of the SAR target image”. The acronym RCS has not been defined in the claims. The limitation should recite, “to obtain Radar Cross Section (RCS) data of the SAR target image.” Acronyms should be defined at their first occurrence. 
Similar to the objection to claim 2 above, claims 7 and 12 should also define the RCS acronym at its first occurrence. 
Claims 2, 7 and 12 recite the limitation “obtaining the SAR electromagnetic simulation image by inverse imaging processing on the RCS data.” This limitation is grammatically incorrect and should recite, “obtaining the SAR electromagnetic simulation image by inverse image processing on the RCS data.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (CN 106355151 A, English translation provided used for citations) in view of Guan (CN 109934282 A, English translation provided used for citations).
Regarding claim 1, Zhang discloses [Note: what Zhang does not disclose is strike-through]
A method for SAR image data enhancement (Page 8, paragraph 2, “A target identification method of three-dimensional SAR image based on deep belief network provided by the invention”), comprising: 
processing an SAR target image by electromagnetic simulation to acquire an SAR 5electromagnetic simulation image (Page 8, paragraph 6, “inputting the array three-dimensional SAR system parameter initialized in step 1 into the electromagnetic simulation software FEKO; using the traditional universal electromagnetic calculation simulation method to obtain the surface electromagnetic scattering coefficient matrix of the m-th point target” and Page 9, paragraph 4, “step 5, constructing three-dimensional SAR image simulation sample library”); and 

Guan discloses, 
processing the SAR electromagnetic simulation image and the SAR target image by a generative adversarial network (Page 2, paragraph 7, “A SAR target classifying method based on SAGAN sample expansion and auxiliary information”; SAGAN stands for “Self-Attention Generative Adversarial Network”) to obtain a set of virtual samples of the SAR target image (Page 3, paragraph 4, “step 5: then using generator network to generate a lot of simulation sample, using the simulation sample to expand the existing database”).  

	It would have been obvious to someone in the art prior to the effective filing date of the invention to modify Zhang with Guan to disclose the feature of: processing the SAR electromagnetic simulation image and the SAR target image by a generative adversarial network to obtain a set of virtual samples of the SAR target image.  Both Zhang and Guan are considered analogous arts as they both disclose methods using deep neural networks to train a network to process SAR images. Zhang is similar to the instant application in that it discloses that the processing of a SAR image includes acquiring an electromagnetic simulation image of the SAR image. Zhang also discloses that the samples are updated using a trained network to better identify the SAR images. Guan is also similar to the instant application in that it discloses SAR target recognition using neural networks to produce a generative adversarial network. The generative adversarial network uses two neural networks to accurately identify the SAR targets based on the extracted features of a variety of classes. Zhang fails to disclose, the processing 

Regarding claim 2, the combination of Zhang and Guan discloses 
The method for SAR image data enhancement according to claim 1. Zhang further discloses, wherein processing an SAR target image by electromagnetic simulation to acquire an SAR electromagnetic simulation 10image comprises: constructing an electromagnetic simulation model by using the SAR target image and simulation parameters (Pages 8-9, paragraphs 5-14, Steps 2-5 detail this process); processing the electromagnetic simulation model by an electromagnetic simulation software to obtain RCS data of the SAR target image (Page 8, paragraph 6, “inputting the array three-dimensional SAR system parameter initialized in step 1 into the electromagnetic simulation software FEKO; using the traditional universal electromagnetic calculation simulation method to obtain the surface electromagnetic scattering coefficient matrix of the m-th point target” and Page 9, paragraph 4, “step 5, constructing three-dimensional SAR image simulation sample library”; therefore, RCS data is obtained through this process); and 15obtaining the SAR electromagnetic simulation image by inverse imaging processing on the RCS data (Page 9, paragraph 3, “using the standard three-dimensional BP algorithm; performing backward projection imaging processing to the echo signal s (n) obtained in the step 3 to obtain a three-dimensional SAR image of target space”; backward projection imaging is tantamount to inverse imaging).  

Regarding claim 3, the combination of Zhang and Guan discloses 
The method for SAR image data enhancement according to claim 1. However, Zhang fails to disclose, wherein processing the SAR electromagnetic simulation image and the SAR target image by a generative adversarial network to obtain a set of virtual samples of the SAR target image comprises: 20constructing a generator and a discriminator in the generative adversarial network; inputting the SAR electromagnetic simulation image into the generator to obtain a generative sample similar to a real SAR target image sample; inputting the SAR target image or the generative sample into the discriminator to obtain feedback information; and  25outputting, by the generator, the set of virtual samples of the SAR target image according to the feedback information.  Guan discloses, wherein processing the SAR electromagnetic simulation image and the SAR target image by a generative adversarial network (Page 2, paragraph 7, “A SAR target classifying method based on SAGAN sample expansion and auxiliary information”; SAGAN stands for “Self-Attention Generative Adversarial Network”) to obtain a set of virtual samples of the SAR target image (Page 3, paragraph 4, “step 5: then using generator network to generate a lot of simulation sample, using the simulation sample to expand the existing database”) comprises: 20constructing a generator and a discriminator in the generative adversarial network (Page 6, paragraph 17, “wherein G is a generator, D is recognizer, LD is a loss function of the recognizer, LG is a loss function of the generator,” and Page 4, paragraph 5, “the generated simulation sample and real data sample is input to the sample identifier network, identifier the real picture and generating images as input.”; the identifier network is tantamount to the discriminator); inputting the SAR electromagnetic simulation image into the generator to obtain a generative sample similar to a real SAR target image sample (Page 6, paragraph 10, “generated by the generator in the network simulation sample and real data sample is input to the sample identifier network identifier D of function is possible to distinguish data distribution generated by the real data distribution. and providing against loss for further optimization training to the generator.”); inputting the SAR target image or the generative sample into the discriminator to obtain feedback information (Page 6, paragraph 17, “wherein G is a generator, D is recognizer, LD is a loss function of the recognizer, LG is a loss function of the generator, pdata represents a real sample distribution, pZ represents a generated sample distribution, represents the overall sample desired, the method the loss function using back propagation, optimizing the network correspondingly.”); and 25outputting, by the generator, the set of virtual samples of the SAR target image according to the feedback information (Fig. 5 depicts the new samples generated by identifier of the network; Page 5, paragraph 5, “FIG. 5 is the new sample generation identifier the network structure.”).  


Regarding claim 5, the combination of Zhang and Guan discloses 
Zhang further discloses, wherein the generator adopts a convolutional neural network structure (Page 2, paragraph 4, “The structure of the deep learning can have a plurality of models, commonly used sparse self-coding, limited Boltzmann machine, convolution neural network and so on.”).  
5
Regarding claim 6, the same analysis and cited section as corresponding method claim 1 is applied. Zhang further discloses, 
An apparatus for SAR image data enhancement, comprising: at least one control processor (Page 2, paragraph 2, “SAR image target identification is mode identification and application of artificial intelligence in the SAR system, the process can be divided into training sample stage and test sample stage. in the training stage, firstly pre-processing the SAR image of the training target,”; therefore, it would be obvious to someone in the art prior to the effective filing date of the invention that the pre-processing of the SAR image would be performed using a processor), and a memory communicating with the at least one control processor and having instructions stored thereon, and the instructions being executable by the at least one control processor to enable the at least one control processor (Page 2, paragraph 7, “SAR image target recognition is using SAR imaging technology to obtain SAR image features of various targets, and selecting stable, excellent features, classifying the target according to these features to finish the target identification technology.”; therefore, it would be obvious to someone in the art prior to the effective filing date of the invention that the extracted features are stored in memory and instructions are also stored in a memory which help classify the stored features). 

Regarding claim 7, the same analysis and cited section as corresponding method claim 2 is applied. 

Regarding claim 8, the same analysis and cited section as corresponding method claim 3 is applied. 

Regarding claim 10, the same analysis and cited section as corresponding method claim 5 is applied. 

Regarding claim 11, the same analysis and cited section as claim 1 is applied. Zhang further discloses, 
A computer readable storage medium having computer executable instructions stored thereon, wherein the instructions, when executed by a computer, causes the computer to (Page 2, paragraph 7, “SAR image target recognition is using SAR imaging technology to obtain SAR image features of various targets, and selecting stable, excellent features, classifying the target according to these features to finish the target identification technology.”; therefore, it would be obvious to someone in the art prior to the effective filing date of the invention that the extracted features are stored in memory and instructions are also stored in a memory (computer readable storage medium) which help classify the stored features). 

Regarding claim 12, the same analysis and cited section as claim 2 is applied.

Regarding claim 13, the same analysis and cited section as claim 3 is applied.

Regarding claim 15, the same analysis and cited section as claim 5 is applied.

Claims 4, 9 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (CN 106355151 A) in view of Guan (CN 109934282 A) and further in view of Wang (Wang, H., Wang, J., Wang, J., Zhao, M., Zhang, W., Zhang, F., Xie, X., & Guo, M. (2018). GraphGAN: Graph Representation Learning With Generative Adversarial Nets. Proceedings of the AAAI Conference on Artificial Intelligence, 32(1).).
Regarding claim 4, the combination of Zhang and Guan discloses
The method for SAR image data enhancement according to claim 1. However, the combination of Zhang and Guan fails to disclose, wherein the generative adversarial network is GraphGAN.  
Wang discloses, 
wherein the generative adversarial network is GraphGAN (Introduction, paragraph 5, “Inspired by GAN, in this paper we propose GraphGAN, a novel framework that unifies generative and discriminative thinking for graph representation learning. Specifically, we aim to train two models during the learning process of GraphGAN: 1) Generator G(v|vc), which tries to fit the underlying true connectivity distribution ptrue(v|vc) as much as possible, and generates the most likely vertices to be connected with vc; 2) Discriminator D(v, vc), which tries to distinguish well-connected vertex pairs from ill-connected ones, and calculates the probability of whether an edge exists between v and vc.”).  
	It would have been obvious to someone in the art prior to the effective filing date of the invention to modify the combination of Zhang and Guan with Wang to incorporate the feature of wherein the generative adversarial network is GraphGAN.  Both Zhang and Guan are considered analogous arts as they both disclose methods using deep neural networks to train a network to process SAR images. Zhang is similar to the instant application in that it discloses that the processing of a SAR image includes acquiring an electromagnetic simulation image of the SAR image. Zhang also discloses that the samples are updated using a trained network to better identify the SAR images. Guan is also similar to the instant application in that it discloses SAR target recognition using neural networks to produce a generative adversarial network. Guan already discloses the use of a SAGAN adversarial network to perform the SAR target classification. This is one kind of adversarial network that can be used to help classify data and train a network. Wang is also considered analogous art as it discloses another kind of adversarial network, GraphGAN, which can be also be used to classify and train data. Wang discloses the benefit of utilizing a GraphGAN when it recites in the Introduction, paragraph 5,  “In the proposed GraphGAN, the generator G and the discriminator D act as two players in a minimax game: the generator tries to produce the most indistinguishable “fake” vertices under guidance provided by the discriminator, while the discriminator tries to draw a clear line between the ground truth and “counterfeits” to avoid being fooled by the generator. Competition in this game drives both of them to improve their capability, until the generator is indistinguishable from the true connectivity distribution.” Therefore, it would be obvious to someone in the art prior to the effective filing date of the invention to modify the combination of Zhang and Guan with Wang to incorporate the feature of, wherein the generative adversarial network is GraphGAN. The incorporation of a GraphGAN adversarial network would help the system to improve it’s training of the network and lead to a more optimized distribution of data; thus, leading to a more efficient model. 

Regarding claim 9, the same analysis and cited section as corresponding method claim 4 is applied. 

Regarding claim 14, the same analysis and cited section as claim 4 is applied.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
KAUFHOLD (US 20160019458 A1) is considered pertinent art as it discloses systems and methods for detecting objects in a SAR image. KAUFHOLD is similar to the instant application as it discloses a deep neural network using electro-optical imagery to establish coherency with SAR imagery. 

Zhou (US 20200193227 A1) is considered pertinent art as it discloses systems and methods for electro-magnetic field simulation. Although Zhou does not specifically disclose SAR imagery as the type of image that is processed, Zhou discloses a general image processing method which uses electromagnetic simulation data to  train a deep learning model. Zhou also utilizes a generative adversarial network which includes a generator network and discriminator network to create a model based on the training data.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAZRA N. WAHEED whose telephone number is (571)272-6713. The examiner can normally be reached M-F (8 AM - 4:30 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on (571)270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/NAZRA NUR WAHEED/Examiner, Art Unit 3648                                                                                                                                                                                                        
/VLADIMIR MAGLOIRE/Supervisory Patent Examiner, Art Unit 3648